Title: To George Washington from S. B. Garrick, Westphal & Company, 25 November 1794
From: S. B. Garrick, Westphal & Company
To: Washington, George


        
          Sir!
          New York 25th Novr 1794.
        
        Pardon our earnest Solicitations for Your Protection, and the liberty we have taken to represent to You a Statement of our grevances, and the losses we have sustained, in consequence of the present existing War of the European Nations; after the time prescribed by law for investing Aliens with the Priviledges of Native subjects had expired, the Oath of Allegiance to the Constitution of America was administered, which intitled us to the rights and Protections of Citizens; From our extensive connections in trade to foreing ports particularly to Hispaniola, we were necessiated to keep at Sea a certain Number of Vessels laden with valuable Cargo’s to support our Mercantile Credit; from which we have received no returns, the[y] have been Illegally-captured by the brittish Nations; our loss on this Occasion is

almost incredible, the many vexatious Lawsuits already accrued have cost us the Sum of one thousand Dollars, and upwards for each Cargo; We concluded at an earnest Period to present our Petition accompany’d with a Statement of the Number of Vessels taken, but as all our Papers were destroy’d, we are under the Necessity of waiting till the Arrival of our Correspondent, whom we hourly expect, to furnish us with an Account duly attested of the property seized.
        Since the Embargo has been taken off our Mr Westphal, has on his own private Account made sundry Shipments, to the Amount of Sixty thousand Dollars to Jeremie and St Marc, which place were at the time & still are in Possession of the british; those Cargo’s concisted chiefly of Provisions the Returns of which he hourly expects, but in Addition to this he has just received the unfortunate Intelligence that another of his Vessels has been captured off Sandy Hook, by the British Fregate Leopart, this Vessel had sailed from St Marc, previous to her departure she paid the Necessary Duties, and was regularly permitted to depart, notwithstanding this, and her sailing under the American Colours, Invested with the Sacred Rights of Neutral Nation she was sent to Hallifax, where in all probability she will be condemned.
        Permit us Sir to intreat Your Council in this particular, to enable us to proceed for a recovery of our losses, which the honour of an Answer we hope will assist us to do.
        Accept Great Sir of our sincere wishes for Your future happiness, and permit us to subscribe ourselves Your Devoted and very humble Servants
        
          S. B. Garrick Westphal & Co.
        
      